1                                                         The Honorable Marsha J. Pechman

2
3
4
5
6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE

8    UNITED STATES OF AMERICA,
                                                       CASE NO. 18-cv-01452-MJP
9                           Petitioner,
                                                       STIPULATION AND ORDER OF
10          v.                                         WITHDRAWAL AND
                                                       SUBSTITUTION OF COUNSEL
11   CH2M HILL, INC.,
12                          Respondent.                Note on Motion Calendar: 11/29/2018
13
                                                       (Clerk’s Action Required)
14
15          PLEASE TAKE NOTICE, pursuant to LCR 83.2(b)(1), the undersigned hereby

16   stipulate and respectfully request leave of the Court for Ryan C. Sobotka of Ahlers

17   Cressman & Sleight PLLC to withdraw as local counsel and attorney of record for

18   Respondent CH2M Hill, Inc. The undersigned counsel further stipulate and respectfully

19   request leave of the Court for Harold Malkin of Lane Powell PC to be substituted as local

20   counsel and attorney of record for Respondent CH2M Hill, Inc. The undersigned

21   withdrawing counsel for CH2M Hill, Inc. hereby certify that this Stipulation and

22   Proposed Order has been served upon its client.

23          The undersigned substituting counsel for CH2M Hill, Inc. further agrees he is

24   authorized and will be prepared to handle this matter, including trial, in the event that

25   Joseph D. West and/or Lindsay M. Paulin, counsel pro hac vice for CH2M Hill, Inc., are
      STIPULATION FOR SUBSTITUTION OF
      COUNSEL – 1
      CASE NO. 18-cv-01452-MJP
1    unable to be present upon any date assigned by the court.

2            Please serve all further pleadings and papers herein, except original process, for

3    Respondent to the undersigned substituting attorneys, and remove Ryan C. Sobotka from

4    the Court’s service list for this case.

5            STIPULATED this 29th day of November, 2018.

6
                                               AHLERS CRESSMAN & SLEIGHT PLLC
7
8
                                               By:       /s/Ryan Sobotka
9                                                    Ryan C. Sobotka, WSBA #51217
                                                     ryan.sobotka@acslawyers.com
10                                                   Ahlers Cressman & Sleight, PLLC
                                                     999 3rd Avenue, Suite 3800
11                                                   Seattle, WA 98104
                                                     Telephone: (206) 287-9900
12                                                   Fax: (206) 287-9902
                                                     Withdrawing Attorney for Respondent
13                                                   CH2M Hill, Inc.
14
                                               LANE POWELL, PC
15
16
                                               By:    /s/Harold Malkin
17                                                   Harold Malkin, WSBA # 30986
                                                     Malkinh@lanepowell.com
18                                                   Lane Powell, PC
                                                     1420 5th Avenue, Ste. 4200
19                                                   Seattle, WA 98101-2375
                                                     Telephone: (206) 223-7277
20                                                   Substituting Attorney for Respondent
                                                     CH2M Hill, Inc.
21
     ///
22
23   ///

24   ///
25
       STIPULATION FOR SUBSTITUTION OF
       COUNSEL – 2
       CASE NO. 18-cv-01452-MJP
1    IT IS SO ORDERED this _4th__ day of __December__, 2018.
2
3
4                                           A
                                            The Honorable Marsha J. Pechman
5
                                            United States Senior District Court Judge
6
7
8
9    Presented by:
     AHLERS CRESSMAN & SLEIGHT PLLC
10
11
     By:       /s/Ryan Sobotka
12         Ryan C. Sobotka, WSBA #51217
           ryan.sobotka@acslawyers.com
13         Ahlers Cressman & Sleight, PLLC
           999 3rd Avenue, Suite 3800
14         Seattle, WA 98104
           Telephone: (206) 287-9900
15         Fax: (206) 287-9902
           Withdrawing Attorney for Respondent
16         CH2M Hill, Inc.
17
     LANE POWELL, PC
18
19
     By:    /s/Harold Malkin
20         Harold Malkin, WSBA # 30986
           Malkinh@lanepowell.com
21         Lane Powell, PC
22         1420 5th Avenue, Ste. 4200
           Seattle, WA 98101-2375
23         Telephone: (206) 223-7277
           Substituting Attorney for Respondent
24         CH2M Hill, Inc.

25
      STIPULATION FOR SUBSTITUTION OF
      COUNSEL – 3
      CASE NO. 18-cv-01452-MJP
1                                CERTIFICATE OF SERVICE

2           The undersigned declares under penalty of perjury under the laws of the State of

3    Washington that I am now and at all times herein mentioned a resident of the State of

4    Washington, over the age of eighteen years, not a party to or interested in the above-

5    entitled action, and competent to be a witness herein.

6           On the date given below, I caused this document to be served upon designated

7    counsel of record in the manner noted below:

8     Kayla C. Stahman, CA #228931
      Pooja Faldu Davé, NY Bar #5011804
9
      Assistant United States Attorneys
10    United States Attorney’s Office
      700 Stewart Street, Suite 5220              [ ]    Via U.S. Mail
11    Seattle, Washington 98101-1271              [ ]    Via Legal Messenger
      Phone: 206-553-7970                         [ ]    Via Electronic Mail
12    Fax: 206-553-4073                           [X]    Via CM/ECF
      Kayla.stahman@usdoj.gov
13
      Pooja.dave@usdoj.gov
14    Attorneys for Petitioner

15
      Joseph D. West
16    Lindsay M. Paulin
      Gibson, Dunn, & Crutcher LLP                [ ]    Via U.S. Mail
17
      1050 Connecticut Avenue, N.W.               [ ]    Via Legal Messenger
18    Washington, DC 20036-5306                   [ ]    Via Electronic Mail
      JWest@gibsondunn.com                        [X]    Via CM/ECF
19    LPaulin@gibsondunn.com
      Attorneys for Respondent (pro hac vice)
20
21
22          DATED: This 29th day of November 2018, at Seattle, Washington.

23
                                                 /s/Augusta Chapman
24                                                   Augusta Chapman, Legal Assistant
25
      STIPULATION FOR SUBSTITUTION OF
      COUNSEL – 4
      CASE NO. 18-cv-01452-MJP
